DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724).
Regarding claim 1, Yoshino does not teach a loudspeaker enclosure comprising: - a first source and at least one second source capable of producing ultrasound signals (see fig. 1, ¶ 0062. The system having two output sources being ultrasonic speaker that generates signals in the ultrasonic band.).
However Yoshino does not teach - supply means adapted to process and amplify at least one input signal so as to produce for said sources supply signals of same frequency and different phases, wherein the supply means are configured to apply distinct gains and/or phase-shifts to at least two distinct frequency components of one at least of the supply signals.  
Yen teaches supply means adapted to process and amplify at least one input signal so as to produce for said sources supply signals of same frequency and different phases (see ¶ 0030, 0034-0036. The ultrasound signals generated by the ultrasound signal transmitters have the same frequency but different phases from others.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino to incorporate an ultrasound signals having the same frequency but different phases. The modifications provide ultrasonic pules with equal frequency but different phases which provides a sound field concentrated or more focused. 
(see fig. 1, col. 3, lines 24-48, 61-col 4, line 29. The system applies the phase shifts to frequencies that are generated from an input signal. Wherein the input is supplied and the system provides the phase shifts to the input signal being received which provides the signal output for the radiation directions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino and Yen to incorporate a phase shift to the frequencies of the input signal. The modifications provides a radiation direction as produced by the phase shift for the input signal. 


3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0289684) in view of Ahmed et al (US 2015/0116039) in further view of Pfaffinger et al. (US 7,123,724).
Regarding claim 13, Chang teaches a modulation method for a loudspeaker enclosure comprising the following steps: - a step of defining a first source and at least one second source of the emitting surface of the enclosure (see fig. 6, ¶ 0072-0073. The system having two output sources being ultrasonic speaker that generates signals in the ultrasonic band.).
(see fig. 6, ¶ 0075. The output carrier frequency are modulated and are of the same frequency being fed to the transducers.)
Chang does not teach said carrier having a different level of amplification and a different phase for at least one source, - a step of applying distinct gains and/or phase-shifts to at least two frequency components of one at least of the supply signals.  
Ahmed teaches said carrier having a different level of amplification and a different phase for at least one source (see ¶ 0017, 0048. The system having a carrier that provides different amplifications and different phase shifts for the output signal.).
Pfaffinger teaches a step of applying distinct gains and/or phase-shifts to at least two frequency components of one at least of the supply signals (The claim provides alternative language “and/or” which the examiner selects the “or” for the claim limitation phase-shifts.) (see fig. 1, col. 3, lines 24-48, 61-col 4, line 29. The system applies the phase shifts to frequencies that are generated from an input signal. Wherein the input is supplied and the system provides the phase shifts to the input signal being received which provides the signal output for the radiation directions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang and Ahmed to incorporate a phase shift to the frequencies of the input signal. The modifications provides a radiation direction as produced by the phase shift for the input signal. 

s 2, 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Fife et al. (US 5,269,307).
	Regarding claim 2, Yoshino, Yen and Pfaffinger do not teach the enclosure of claim 1, wherein the gains and phase-shifts are apodization functions depending on the frequency of the frequency component to which they are applied.
	Fife teaches wherein the gains and phase-shifts are apodization functions depending on the frequency of the frequency component to which they are applied (See col. 9, line 23-34, col. 16, lines 15-40. The system apodization of the frequency in order to provide a more focused signal array.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen and Pfaffinger to incorporate apodization of frequency signal to apply a phase shift and adjustable gain to the frequencies of the signal. The modifications provides a radiation direction as produced by the phase shift for the output signal. 

Regarding claim 3, Yoshino, Yen and Pfaffinger the enclosure according to claim 1, wherein the gains and phase-shifts are apodization functions depending on the position of the ultrasound source to which they are applied.  
Fife teaches wherein the gains and phase-shifts are apodization functions depending on the position of the ultrasound source to which they are applied (See col. 6, 26-49, col. 9, line 23-34, col. 916, lines 15-40. The system apodization of the frequency in order to provide a more focused signal array.).   


Regarding claim 19, Yoshino, Yen and Pfaffinger the enclosure according to claim 2, wherein the gains and phase-shifts are apodization functions depending on the position of the ultrasound source to which they are applied.  
Fife teaches wherein the gains and phase-shifts are apodization functions depending on the frequency of the frequency component to which they are applied (See col. 6, 26-49, col. 9, line 23-34, col. 916, lines 15-40. The system apodization of the frequency in order to provide a more focused signal array.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen and Pfaffinger to incorporate apodization of frequency signal to apply a phase shift and adjustable gain to the frequencies of the signal. The modifications provides a radiation direction as produced by the phase shift for the output signal. 





s 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Oshiki (US 2009/0118619).
	Regarding claim 4, Yoshino, Yen and Pfaffinger do not teach the enclosure according to claim 1, wherein the ultrasound sources are concentric and extend as a ring about a central source.  
	Oshiki teaches wherein the ultrasound sources are concentric and extend as a ring about a central source (see fig. 3, ¶ 0048, 0052. The ultrasonic transducers have concentric rings patterns of the circle as transducer bundle.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen and Pfaffinger to incorporate ultrasonic transducers having a concentric ring patterns. The modifications provides a radiation pattern that is more focused. 

Regarding claim 20, Yoshino, Yen and Pfaffinger do not teach the enclosure according to claim 2, wherein the ultrasound sources are concentric and extend as a ring about a central source.  
	Oshiki teaches wherein the ultrasound sources are concentric and extend as a ring about a central source (see fig. 3, ¶ 0048, 0052. The ultrasonic transducers have concentric rings patterns of the circle as transducer bundle.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen and Pfaffinger to incorporate ultrasonic transducers having a concentric ring patterns. The modifications provides a radiation pattern that is more focused. 

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Oshiki (US 2009/0118619) in further view of Niemisto et al. (US 2015/0071463) in further view of Inanaga (US 6,968,062).
	Regarding claim 5, Yoshino, Yen, Pfaffinger and Oshiki do not teach the enclosure according to claim 4, wherein the supply means are configured to: - receive a first channel signal and a second channel signal, - sum the frequency components located in a lower frequency band of the two channel signals so as to form a low-frequency signal (BF), -4-NOWAKOWSKI, et al.Atty Docket No.: 7107-0267Appl. No. 17/286,755 - sum the frequency components located in an upper frequency band of the first, respectively second, channel signal with the low-frequency signal (BF) so as to form a first, respectively second, input signal, - generate a first supply signal for a first source from the first input signal, a second supply signal for a second source from the second input signal and a third supply signal for the central source from the low-frequency signal.
	Niemisto teaches wherein the supply means are configured to: - receive a first channel signal and a second channel signal, - sum the frequency components located in a lower frequency band of the two channel signals so as to form a low-frequency signal (BF), -4-NOWAKOWSKI, et al.Atty Docket No.: 7107-0267Appl. No. 17/286,755 - sum the frequency components located in an upper frequency band of the first, respectively second, channel signal with the low-frequency signal (BF) so as to form a first, respectively second, input signal, (see fig.3, ¶ 0234. The system sums up the low frequency bands and the high frequency bands which will be combined to be outputted.).

Inanaga teaches generate a first supply signal for a first source from the first input signal, a second supply signal for a second source from the second input signal and a third supply signal for the central source from the low-frequency signal (see col. 9, lines 48-65. The low frequency band is provided in the left, right and central speaker units.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen, Pfaffinger, Oshiki and Niemisto to incorporate having the low frequency being provided to the first, second and central channels output speakers. The modifications provides low frequency bands to all channels. 








6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Oshiki (US 2009/0118619) in further view of Vivek et al. (US 2009/0254289).
	Regarding claim 6, Yoshino, Yen, Pfaffinger and Oshiki do not teach the enclosure according to claim 
	Vivek teaches wherein the first source and the second source are half-rings and form together a same ring extending about the central source (see fig. 2-3,  ¶ 0035- 0037. The transducers have half rings which form a sector which the combination of multiple transducers would form a whole ring.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen, Pfaffinger and Oshiki to incorporate ultrasonic transducers having a concentric ring patterns. The modifications provides a radiation pattern that in combination of transducers would from a whole ring that is more focused toward an object. 







7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Vivek et al. (US 2009/0254289).
Regarding claim 7, Yoshino, Yen, Pfaffinger do not teach the enclosure  according to claim 1, wherein said at least two sources are sets of at least two piezoelectric transducers, adjacent two-by-two, to define a substantially continuous surface. 
Vivek teaches wherein said at least two sources are sets of at least two piezoelectric transducers, adjacent two-by-two, to define a substantially continuous surface (see fig. 2, ¶ 0016, 0034-0035. The transducers devices are adjacent to each other and the have a continuous surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen, Pfaffinger to incorporate ultrasonic transducers being adjacent to each other and having a surface that is continuous. The modifications provides a radiation pattern that that is continuous about the transducers surface. 


9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Vivek et al. (US 2009/0254289) in further view of Son et al. (US 2016/0007960).
	Regarding claim 8, Yoshino, Yen, Pfaffinger and Vivek do not teach the enclosure according to claim 7, wherein the supply means are adapted to generate one 
	Son teaches wherein the supply means are adapted to generate one differentiated supply signal for each of the ultrasound transducers of the enclosure and forming parts of the ultrasound sources (see ¶ 0058. The transducers each are emitting different signals. Thus the system supplies different signals to the transducers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen, Pfaffinger and Vivek to incorporate ultrasonic transducers emitting different signals. The modifications provides a different radiation signals that are provided to the transducers for emission.  


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Iwase et al. (US 2018/0082697).
	Regarding claim 9, Yoshino, Yen, Pfaffinger do not teach the enclosure according to claim 1, wherein the supply means comprise a signal processor adapted to generate, from an input audio electric signal, supply signals resulting from the modulation of a carrier of a frequency substantially higher than 20 kHz by said input signal.  
	Iwase teaches wherein the supply means comprise a signal processor adapted to generate, from an input audio electric signal, supply signals resulting from the modulation of a carrier of a frequency substantially higher than 20 kHz by said input (see ¶ 0031. The supplied signals is processed by the processor with an output frequency between 18kHz and 20kHz.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen, Pfaffinger to incorporate ultrasonic transducers emitting signals above 20kHz. The modifications provides a frequency higher than a human voice.  

11.	Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Raghuvanshi et al. (US 2015/0208166).
	Regarding claim 10, Yoshino, Yen, Pfaffinger do not teach the enclosure according to claim 1, which comprises means for locating a listener in real time, and said supply signals are processed and amplified as a function of the position of said listener.  
	Raghuvanshi teaches which comprises means for locating a listener in real time, and said supply signals are processed and amplified as a function of the position of said listener (see fig. 1,3, ¶ 0043, 0046. The system tracks the location of the listener and provides the ultrasound wave with beamforming to the user location.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen, Pfaffinger to incorporate ultrasonic beam to locate and transmit to the user. The modifications provides a sensor to track and locate a user to provide an ultrasonic beam to the user’s location.  

Regarding claim 11, Yoshino, Yen, Pfaffinger do not teach do not teach the enclosure according to claim 10, wherein the location means comprise a position sensor.
Raghuvanshi teaches wherein the location means comprise a position sensor (see fig. 1,3, ¶ 0043, 0046. The system tracks the location of the listener and provides the ultrasound wave with beamforming to the user location.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshino, Yen, Pfaffinger to incorporate ultrasonic beam to locate and transmit to the user via a sensor. The modifications provides a sensor to track and locate a user to provide an ultrasonic beam to the user’s location.  
  

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2007/0183605) in view of Yen (US 2015/0138925) in further view of Pfaffinger et al. (US 7,123,724) in further view of Hoyerby (US 2018/0331660).
Regarding claim 12, Yoshino, Yen, Pfaffinger do not teach the enclosure according to claim 1, wherein the supply signal results in part from a modulation of amplitude or frequency or pulse width of a carrier by the input signal.  
Hoyerby teaches wherein the supply signal results in part from a modulation of amplitude or frequency or pulse width of a carrier by the input signal (see ¶ 0033. The input signal is converted into a modulated audio signal at a modulated frequency.).
.   



13.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0289684) in view of Ahmed et al (US 2015/0116039) in further view of Pfaffinger et al. (US 7,123,724) in further view of Fife et al. (US 5,269,307).
Regarding claim 14, Chang, Ahmed and Pfaffinger do not teach the method according to claim 13, wherein the gains and phase-shifts are apodization functions depending on the frequency of the frequency component.
	Fife teaches wherein the gains and phase-shifts are apodization functions depending on the frequency of the frequency component (See col. 9, line 23-34, col. 16, lines 15-40. The system apodization of the frequency in order to provide a more focused signal array.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed and Pfaffinger to incorporate apodization of frequency signal to apply a phase shift and adjustable gain to the frequencies of the signal. The modifications provides a radiation direction as produced by the phase shift for the output signal. 


Fife teaches wherein the gains and phase-shifts are apodization functions depending on the position of the ultrasound source (See col. 6, 26-49, col. 9, line 23-34, col. 916, lines 15-40. The system apodization of the frequency in order to provide a more focused signal array.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed and Pfaffinger to incorporate apodization of frequency signal to apply a phase shift and adjustable gain to the frequencies of the signal. The modifications provides a radiation direction as produced by the phase shift for the output signal. 


14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0289684) in view of Ahmed et al (US 2015/0116039) in further view of Pfaffinger et al. (US 7,123,724) in further view of Niemisto et al. (US 2015/0071463) in further view of Inanaga (US 6,968,062) in further view of Vivek et al. (US 2009/0254289) in further view of Hogue et al. (US 2010/0278346).
	Regarding claim 16, Chang, Ahmed and Pfaffinger do not teach the method according to claim 13, wherein the enclosure includes half-ring first source and second source forming together a same ring extending about a central source, the method comprising: - a step of receiving a first channel signal and a second channel signal - a step of summing the frequency components located in a lower frequency band of the 
	Vivek teaches wherein the enclosure includes half-ring first source and second source forming together a same ring extending about a central source (see fig. 2-3,  ¶ 0035- 0037. The transducers have half rings which form a sector which the combination of multiple transducers would form a whole ring.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed and Pfaffinger to incorporate ultrasonic transducers having a concentric ring patterns. The modifications provides a radiation pattern that in combination of transducers would from a whole ring that is more focused toward an object. 
 Hogue teaches a step of receiving a first channel signal and a second channel signal - a step of summing the frequency components located in a lower frequency band of the two channel signals so as to form a low-frequency signal (see ¶ 0082. The first and second channels are summed up with the low frequency bands.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed and Pfaffinger and Vivek to to incorporate having the low frequency being provided to the first, second and central 
Niemisto teaches - a first, respectively second, step of summing the frequency components located in an upper frequency band of the first, respectively second, channel signal -6-NOWAKOWSKI, et al.Atty Docket No.: 7107-0267 Appl. No. 17/286,755with the low-frequency signal, so as to form a first, respectively second, input signal, (see fig.3, ¶ 0234. The system sums up the low frequency bands and the high frequency bands which will be combined to be outputted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed, Pfaffinger, Vivek and Hogue to incorporate having the high and low frequency bands being summed up into individual channels before output. The modifications provides the summing of low and high frequency bands. 
Inanaga teaches - a step of generating a first supply signal for the first source from the first input signal, a second supply signal for the second source from the second input signal, and a third supply signal for the central source from the low-frequency signal (see col. 9, lines 48-65. The low frequency band is provided in the left, right and central speaker units.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed, Pfaffinger, Vivek, Hogue Niemisto to incorporate having the low frequency being provided to the first, second and central channels output speakers. The modifications provides low frequency bands to all channels. 

	 

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0289684) in view of Ahmed et al (US 2015/0116039) in further view of Pfaffinger et al. (US 7,123,724) in further view of Vivek et al. (US 2009/0254289).
Regarding claim 7, Chang, Ahmed and Pfaffinger do not teach the method according to claim 13, wherein said sources are sets composed of at least two piezoelectric transducers, adjacent two-by-two, to define a substantially continuous surface. 
Vivek teaches wherein said sources are sets composed of at least two piezoelectric transducers, adjacent two-by-two, to define a substantially continuous surface (see fig. 2, ¶ 0016, 0034-0035. The transducers devices are adjacent to each other and the have a continuous surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed and Pfaffinger to incorporate ultrasonic transducers being adjacent to each other and having a surface that is continuous. The modifications provides a radiation pattern that that is continuous about the transducers surface. 


16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2017/0289684) in view of Ahmed et al (US 2015/0116039) in further view of Pfaffinger et al. (US 7,123,724) in further view of Babayoff et al. (US 2015/0304789).
	Regarding claim 18, Chang, Ahmed and Pfaffinger do not teach the method according to claim 13, wherein the adjustment of the level of amplification and phases of 
	Babayoff teaches wherein the adjustment of the level of amplification and phases of the carriers of said sources is such that the ultrasound level of the carrier is reduced by destructive interferences, over at least the listening area (see ¶ 0023-0024. The ultrasound beam having an optimized pattern of interference with one or more ultrasonic frequency components to produce destructive interference thus suppressing the audible sound.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang, Ahmed and Pfaffinger to incorporate ultrasonic levels of modulation for suppression an audible sound. The modifications provides a radiation suppression of the beam form pattern. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651